                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9                                NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JAMES MCCURDY,
                                  11                                                   Case No. 18-0632 BLF (PR)
                                                           Plaintiff,
                                  12                                                   JUDGMENT
Northern District of California




                                                   v.
 United States District Court




                                  13

                                  14     L. THOMAS,
                                  15                      Defendant.
                                  16

                                  17

                                  18           The Court has dismissed all claims against Defendant and granted her motion for
                                  19   summary judgment. Judgment is entered in favor of Defendant.
                                  20           IT IS SO ORDERED.
                                  21            March 1, 2020
                                       Dated: _____________________                    ________________________
                                                                                       BETH LABSON FREEMAN
                                  22
                                                                                       United States District Judge
                                  23

                                  24

                                  25   Judgment
                                       PRO-SE\BLF\CR.18\06232McCurdy_judgment
                                  26

                                  27

                                  28
